Title: From George Washington to John Hancock, 24 August 1776
From: Washington, George
To: Hancock, John



Sir,
New York Augt 24th 1776.

The irregularity of the Post prevents your receiving the early and constant Intelligence it is my Wish to communicate. This is the third Letter which you will, probably, receive from me by the same Post. The first was of little or no consequence, but that of yesterday gave you the best Information I had been able to obtain of the Enemy’s Landing, and movements upon Long Island. Having occasion to go over thither yesterday, I sent my Letter to the Post Office at the usual hour (being informed that the Rider was expected every moment and wou’d go out again directly) but in the Evening, when I sent to enquire, none had come in.
I now Inclose you a report made to me by Genl Sullivan after I left Long Island Yesterday. I do not conceive that the Enemys whole Force was in motion, but a detach’d Party rather—I have sent over four more Regiments with Boats, to be ready, either to reinforce the Troops under General Sullivan, or to return to this place if the remainder of the Fleet at the Watering place

should push up to the City, which hitherto (I mean since the Landing upon Long Island) they have not had in their power to do on Acct of the Wind, which has either been a head, or too small, when the Tide has served. I have nothing further to trouble the Congress with at present than that I am theirs, and your Most Obedt Hble Servt

Go: Washington

